Citation Nr: 1743116	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-24 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for myocardial infarction.

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for atrial fibrillation, to include as due to a service-connected left knee disability.

4.  Entitlement to service connection for a left hip disability, to include as due to service-connected left knee and right hip disabilities.

5.  Entitlement to service connection for a disability characterized by a difference in the length of the Veteran's right and left legs.  

6.  Entitlement to service connection for incontinence to include as due to atrial fibrillation.

7.  Entitlement to a disability rating in excess of 50 percent for a right hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1950 to February 1952.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2012 (atrial fibrillation, left hip disorder, left leg disorder and chronic kidney disease) March 2013, (myocardial infarction), June 2015 (incontinence) and January 2017 (right hip disorder) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a July 2017 at a travel Board hearing.  A transcript of that hearing is of record

Of note, in an April 2011 statement, the Veteran stated that one of his legs was shorter than the other due to his service-connected disabilities.  Thereafter, in his October 2012 notice of disagreement, the Veteran similarly stated that one leg was shorter than the other.  This was later considered and characterized as service connection for a shorter left leg than right, however, the claim appears to be based on the difference in leg length alone.  The issue has been recharacterized to better describe the Veteran's intent. 

The issues of entitlement to service connection for atrial fibrillation, a left hip disability, a left leg disability, incontinence, and for entitlement to a disability rating in excess of 50 percent for a right hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record at his July 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal of the issue of entitlement to service connection for myocardial infarction.

2.  On the record at his July 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal of the issue of entitlement to service connection for a kidney disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for myocardial infarct are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of the appeal for entitlement to entitlement to service connection for a kidney disorder are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appeals for service connection for myocardial infarction and a kidney disorder were withdrawn by the appellant during his July 10, 2017 Board hearing.  Accordingly, the Board does not have jurisdiction to review the appeal and they are dismissed.


ORDER

The appeal for entitlement to service connection for myocardial infarction is dismissed.

The appeal for entitlement to service connection for a kidney disorder is dismissed.


REMAND

In a June 2012 VA examination a VA examiner concluded that the Veteran's atrial fibrillation was not due to the Veteran's left knee medication.  However, as discussed by the Veteran's physician, Dr. N.S. in July 2015, there is a possible relationship between the Veteran's left knee surgery and his atrial fibrillation.  Therefore, a new examination in which the findings of Dr. N.S. are reviewed is warranted.  Additionally, during the Veteran's July 2017 Board hearing, the Veteran's representative indicated that the Veteran wished to pursue a claim for atrial fibrillation under 38 U.S.C.A. § 1151 based on the belief that surgical care led to the Veteran's additional atrial fibrillation disability.  The RO must complete the required development for such a claim.

Further, a June 2012 VA examiner provided an opinion that the Veteran's left hip condition was less likely than not related to the Veteran's service-connected left knee disorder.  However, during his July 2017 Board hearing, the Veteran testified he believed that his left hip was affected by his service-connected right hip disorder.  As this contention was not explored by the VA examiner, a new examination is in order.

A VA examiner further found in June 2012 "the Veteran's left leg is NOT shorter than the right; on examination the left leg was found to be 104 [centimeters] and the right was found to be 102 [centimeters] in length both by this examiner and also by Podiatry on October 26, 2010."  As stated above, the Veteran is shown to report that there is a difference in his leg length due to his service-connected hip and knee disabilities.  As no medical opinion has been provided to consider this, a new examination is in order.

Additionally, in a June 2015 VA examination, the VA examiner noted that the Veteran did not have fecal incontinence or true bowel control issues but instead had blood clots due to gastrointestinal bleed which is related to both old radiation damage to the colon from prostate cancer radiation treatment and the use of warfarin due to atrial fibrillation.  The examiner stated that the Veteran's incontinence was not due to a right hip replacement but declined to opine as to whether the Veteran's symptoms were due to atrial fibrillation and use of warfarin as atrial fibrillation was not service connected.  Given that the issue of atrial fibrillation is being remanded, this issue must also be remanded as the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Also, during the Veteran's June 2015 examination the Veteran mentioned he had been hospitalized again for rectal bleeding the month prior.  This suggests that additional treatment records may be available.  If it appears that any additional private or VA medical treatment records are available, such should be requested and obtained.  38 C.F.R. § 3.159.

Finally, the Veteran underwent a VA hip examination in April 2016.  However, in a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016). 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA hip examination , must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  Thus a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice of the information and/or evidence required to substantiate a claim under 38 U.S.C.A. §  1151 for atrial fibrillation.

2.  Obtain the Veteran's complete medical records from the VA medical center in Tampa, Florida, and any other VA medical centers identified by the Veteran. 

3.  Provide the Veteran with medical release forms and request that he complete them, authorizing VA to obtain medical records from any private medical providers from whom he has received treatment.  If valid medical release forms are received, obtain copies of all available treatment records from the identified private physicians and facilities.  Copies of the records must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed atrial fibrillation.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner must provide the following opinions:

a)  Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed atrial fibrillation is related to the Veteran's service.

b)  Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed atrial fibrillation is due to or aggravated by the Veteran's left knee disability, to include any treatment/surgery therefor.  

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of the difference in leg length.  The entire claims file must be reviewed by the examiner in conjunction with the examination.

The examiner must provide the following opinions:

a)  Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed leg disorder demonstrated by the Veteran's right leg being shorter than the left is related to the Veteran's service.

b)  Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed left leg disability demonstrated by the Veteran's right leg being shorter than the left is due to or aggravated by any of the Veteran's service-connected knee or hip disabilities.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed rectal bleeding.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner must provide the following opinions:

a)  Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed rectal bleeding is related to the Veteran's service.

b)  Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed rectal bleeding is due to or aggravated by the Veteran's atrial fibrillation, to include the use of medication for his atrial fibrillation.  

7.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his right hip disability.

The right hip should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

8.  Once the foregoing is completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


